IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 701
                                                    :
         ORDER AMENDING RULE                        :         CIVIL PROCEDURAL RULES
         237.3 OF THE PENNSYLVANIA                  :
         RULES OF CIVIL PROCEDURE                   :         DOCKET
                                                    :
                                                    :




                                                ORDER


PER CURIAM

       AND NOW, this 18th day of December, 2019, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been published for public
comment at 49 Pa.B. 274 (January 19, 2019):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 237.3 of the Pennsylvania Rules of Civil Procedure is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.